DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 12/22/2020 have been acknowledged and entered.  Claims 1-13 and 19-25 are pending. Claims 14-18 are canceled; claims 21-25 have been added by this amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2013/0296214).
Regarding Claims 1-13, 19-23:  Barnes teaches a method of cleaning a semiconductor substrate cleaning composition (abstract), the composition comprising:
water [0033];
oxalic acid [0040];
a combination of corrosion inhibitors comprising:

ascorbic acid [0038], which is a non-phenolic organic acid type which reads on the claimed type (b) component; and
gallic acid [0040] which is a phenol derivative type reading on the claimed type (c) component.
Barnes teaches that the corrosion inhibitors may be present in the amount ranging from 0.01 wt.% to about 20 wt.% (see table, pg. 3). It is noted that Barnes lists gallic acid as a complexing agent; however Barnes discloses that, as such, it is still present in an amount up to about 10 wt.% (see table, pg. 3).  The prior art range of from 0.01 wt.% to about 20 wt.% of corrosion inhibitors completely encompasses all the claimed ranges for type (a) components and type (b) components.  Further, the prior art range of up to about 10 wt.%  of gallic acid also completely encompasses the claimed range of 0.1 wt.% to about 10 wt.% for type (c) components.  It has been held that a prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness. (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). See MPEP 2144.05.)
Regarding Claims 24 and 25:  Barnes teaches the elements of Claim 1, as discussed above. Similarly, Barnes teaches that as a corrosion inhibitor, oxalic acid is present in amounts of about 0.01 wt.% to about 20 wt.% (see table, pg. 3) which fully encompasses the claimed range.  It has been held that a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. (In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). See MPEP 2144.05.)
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive.  
Applicant has argued that because Barnes teaches an extensive list of ingredients in the cleaning composition, one of ordinary skill in the art would not at once envisage a formulation that includes a combination of oxalic acid, an amino acid corrosion inhibitor, and one or both of a type (b) and type (c) inhibitor as claimed. In response to this argument, the use of each of the oxalic acid, amino acid, ascorbic acid, and gallic acid in prior art semiconductor cleaning compositions is known, as disclosed in Barnes. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art. (In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.) Thus, one of ordinary skill in the art would have been motivated to combine the claimed ingredients to form  the substrate cleaning composition as each ingredient was well known in the art and used in such prior art compositions, as disclosed in Barnes.
Applicant has further argued that Barnes does not provide any suggested amounts of the ingredients beyond the corrosion inhibitors being present in amounts greater than 0.01 wt.%.  However, it is noted that Barnes expressly discloses ranges for each group of components (see table, pg. 3).  Barnes discloses that the corrosion inhibitors are present in amounts of about 0.01 wt.% to about 20 wt.% and the complexing agents are present up to about 10 wt. %, 
Therefore, applicant’s arguments are not persuasive, and the rejections of the claims under 35 USC 103 are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714